Mays v Tyler Lee Green, Power & Constr. Group, Inc. (2022 NY Slip Op 05491)





Mays v Tyler Lee Green, Power & Constr. Group, Inc.


2022 NY Slip Op 05491


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, NEMOYER, AND BANNISTER, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (418/22) CA 21-00692.

[*1]ARLISA MAYS, PLAINTIFF-RESPONDENT, 
vTYLER LEE GREEN, POWER & CONSTRUCTION GROUP, INC., AND LIVINGSTON ASSOCIATES, LLC, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.